ON MOTION FOR REHEARING
We were unable to render judgment for Tutor on his claim for conversion because *304we could not ascertain his damages. It is undisputed that Dean sold the “D-7 Cat” for $3,500. With respect to the “933 Cat Loader,” however, some evidence was that the sale price was $3,200. Other testimony was that the sale price was $3,500.
Tutor has now filed with the Clerk of this Court a waiver of his claim for conversion in excess of the sum of $6,700.
Accordingly, on motion for rehearing, that part of the district court’s judgment awarding Tutor $4,056.48 for Dean’s breach of the lease contract is affirmed. That part of the judgment denying Tutor a recovery on his claim for conversion of the heavy equipment is reversed and judgment is here rendered for Tutor for $6,700. That part of the judgment denying Dean specific performance of the contract for sale of the acreage is reversed and judgment is here rendered ordering specific performance of the contract for sale of the acreage.